Title: From Thomas Jefferson to William Short, 4 October 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Havre Oct. 4. 1789.

We arrived here on Monday morning 28th. Sep. having had no accident on the road, but an axle tree broken on the Phaeton and the bad tire which Rocounier had put on the chariot wheels broke in two places. We have been detained here ever since by the most tempestuous weather ever seen. A ship and a brig, put in in distress, have been driven aground. To-day the wind has lulled, and tho’ as yet against us, we have hopes that by the evening tide it will become practicable to get out. My baggage is now aboard. We are sufficiently sure the ship could not leave the Downs for Cowes till this morning, and of course we hope to arrive there about the same time she does.
I find it has been suggested by the chamber of commerce of this place, to the ministry, to prohibit, after February next, all intercourse between their colonies and us, but in French bottoms. I hope the national assembly too liberal and too wise to sanction this. Their colonies would be starved; for they have not shipping enough of their own to carry on the rest of their commerce. The want of shipping prevented their getting greater supplies of flour from us to this country the present year. There have come about 50. ship loads from us to this port, and scarcely any of it in French bottoms, because they have them not. They will revolt their colonies. This subject will deserve your particular attention.
Will you be so good as to order from Italy such a Vase of transparent Alabaster as Houdon shall have advised for the pedestal? The expences you can be so good as to have furnished in the way we agreed on. Being much embarrassed winding up here, I can only add assurances of the sincere esteem with which I am Dear Sir your affectionate friend & servt,

Th: Jefferson

